Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on October 30, 2021.  Claims 2, 4, 14, and 15 have been canceled.  Claims 1, 3, 5-13, and 16-22 are pending and will be considered for examination.  
	
	Allowable Subject Matter
Claims 1, 3, 5-13, and 16-22 are allowed. Claims 1 and 13 recite a combination of elements not found in the prior art. Specifically, the claims recite the following:

“determining, by the online system, a number of content items obtained from users other than the publishing user during a time interval determined to include various products offered by the publishing user; and transmitting information from the online system to the publishing user identifying the number of content items obtained from users other than the publishing user during the time interval determined to include one or more products offered by the publishing user.”



The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 10,706,452 (“Ghamsari”): Ghamsari discloses a method (Abstract, line 1) comprising: obtaining information identifying products offered by a publishing user of an online system, the obtained information including one or more pictures of a product corresponding to different angles of the product (col 6, lines 29-55; col 16, line 49 – col 17, line 5); obtaining, at the online system, content items from one or more other users of the online system different from the publishing user (col 13, lines 16-41); determining, by the online system, a confidence of an object identified in a content item obtained from a user different from the publishing user matching the product by applying an identification model to the object identified in the content item (col 6, lines 10-17); determining that the confidence of the object identified in the content item obtained from the user different from the publishing user equals or exceeds a threshold confidence value (col 6, lines 29-34); and  storing, by the online system, the of the product in association with the information identifying the product obtained from the publishing user (col 21 lines 48-61).  However, Ghamsari does not teach or suggest the limitations identified above.	
(ii) US 20060277145 A1 (“Raccah”): Raccah teaches an ad listing within an e-commerce system that allows a buyer to include a photograph of an item the paragraph [0074]).  The sellers then respond to the buyer’s ads.  However, Raccah does not teach or suggest the limitations identified above.	
(iii) “Shopbot: An Image Based Search Application for E-Commerce Domain” by Nishant Goel (“Goel”): Goel discloses using a virtual shopping assistant or a shopbot that recommends products to a user based on an image of a product provided by the user.  However, Goel does not teach or suggest the limitations identified above.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625